DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/23/2019 and 07/29/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on 05/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,339,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Mr. Bart A. Perkins (Reg. No. 69,229) on 05/20/2021. 
The application has been amended as follows:

With respect to Claim 1, lines 11-15, please delete
 	 “comparing the one or more feature data sets to reference feature data using a statistical model; 
identifying, based on the first user input and the one or more feature data sets, a set of device models, the device being represented by at least one device model of the set of device models;”
and insert

 	identifying a set of device models based on the first user input, the detected frequency of use of the device, and the identified stage of operation of the device, wherein the device being represented by at least one device model of the set of device models;”

With respect to Claim 7, lines 16-20, please delete 
“compare the one or more feature data sets to reference feature data using a statistical  model; 
identify, based on the first user input and the one or more feature data sets, a set of device models, the device being represented by at least one device model of the set of device models;”
 and insert
	“compare the one or more feature data sets to reference feature data using a statistical model to identify stage of operation of the device;
	identify a set of device models based on the first user input, the detected   frequency of use of the device, and the identified stage of operation of the device, wherein the device being represented by at least one device model of the set of device models;”

With respect to Claim 12, lines 13-16, please delete 
 “comparing the one or more feature data sets to reference feature data using a statistical model; 
identify, based on the first user input and the one or more feature data sets, a set of device models, the device being represented by at least one device model of the set of device models;”
and insert
 	“comparing the one or more feature data sets to reference feature data using a statistical model to identify stage of operation of the device;
 	identify a set of device models based on the first user input, the detected frequency of use of the device, and the identified stage of operation of the device, wherein the device being represented by at least one device model of the set of device models;”

Reasons for Allowance
5.	Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	“capturing, via an audio sensor, audio data from a space in which the device is located, the captured audio data including audio data generated by the device;
 	analyzing the captured audio data to detect a frequency of use of the device;
analyzing the captured audio data to generate the one or more feature data sets, wherein the analyzing comprises: selecting an effective transformation; and transforming the captured audio data based on the selected transformation; and
 	comparing the one or more feature data sets to reference feature data using a statistical model to identify stage of operation of the device;
 	identifying a set of device models based on the first user input, the detected frequency of use of the device, and the identified stage of operation of the device, wherein the device being represented by at least one device model of the set of device models;” as recited in Claim 1. 
 	“capture, via the audio sensor, audio data from a space in which the device is located, the captured audio data including audio data generated by the device;
analyze the captured audio data to detect a frequency of use of the device;
 	analyze the captured audio data to generate the one or more feature data, wherein the function to analyze the captured audio data comprises functions to: select an effective transformation; and transform the captured audio data based on the selected transformation; and
 	compare the one or more feature data sets to reference feature data using a statistical model to identify stage of operation of the device;
 	identify a set of device models based on the first user input, the detected   frequency of use of the device, and the identified stage of operation of the device, wherein the device being represented by at least one device model of the set of device models;” as recited in Claim 7. 

 	“capturing, via the audio sensor, audio data from a space in which the device is located, the captured audio data including audio data generated by the device;
 	analyzing the captured audio data to detect a frequency of use of the device;

 	comparing the one or more feature data sets to reference feature data using a statistical model to identify stage of operation of the device;
 	identify a set of device models based on the first user input, the detected frequency of use of the device, and the identified stage of operation of the device, wherein the device being represented by at least one device model of the set of device models;” as recited in Claim 12. 

Closest prior arts found as following. 
a.	Nathani et al. (US 2017/0039007 A1) disclose a method for virtual printing. A user may print to a virtual printer via a user device, and the user device may sent print creation data to a server. The server may generate a pint job based on the print creation data and store the print job in a print queue associated with the user. When the user approaches the location of one or more physical printers, a device handled by the user may detect a location sensor at the location and send a corresponding identifier to the server. The server may identify the one or more physical printers based on the identifier and send the print job stored in the print queue to one of the physical printers (Nathani et al. [0007] the method may further comprise determining a distance between the client device and the first location sensor. In response to determining that the distance between the client device and the first location sensor is less than a distance between the client device and a second location sensor corresponding to a second device, the first device may be set as a default device for the client device, [0016] The first user device or a second user device may detect a location sensor. The location sensor may comprise an optically-scannable code and/or a short-range wireless sensor, [0016] Responsive to detecting the location sensor, the first user device or the second user device may determine an identifier from the location sensor, [0167] the server 1340 and/or the client device 705 may generate a request for permission to print the print job to the identified printer. For example, the client device 705 may request the user’s permission to route one or more of the user’s print jobs to the printer identified by the server 1340. The client device 705 may vibrate, display a notification, display a prompt, or otherwise display a request for the user to approve a print job.) In this reference, the 
b.	Kim et al. (US 2015/0140990 A1) disclose a method for controlling home devices on a group basis in a home network system. The method includes collecting operation state information about a plurality of home devices, generating control history information about the plurality of home devices based on the collected operation state information, receiving a group control command for a group of home devices from among the plurality of home devices, the group of home devices being set based on the control history information, and controlling operation of the group of home devices according to the received group control command (Kim et al. [0067] The home devices 110 transmit to the HGW (Home GateWay) 120 their operation state information at a current time or their operation state information accumulated from a previous transmission time of operation state information to the current time, at every predetermined period of upon receipt of an operation state information request from the HGW 120, [0139] In the control history mode, control command or control states of home devices that are repeated in a corresponding situation may be extracted from control histories of the home devices in consideration of a predetermined condition or their correlation, to thereby improve a related-art complicated group control method. In addition, control commands or control states of home devices having a repetition pattern may be extracted by collecting and comparing the control histories of the home devices by time/day and recommended to the user. Thus, a group control command for each situation may be provided according to the user’s taste.) In this reference, the home devices transmit their operation state information to the HGW, the HGW generates control history information about one or more home devices, and the most frequency operation states of the home devices may be set as the detailed operation states of the home devices. However, Kim et al. does not utilize the audio sensor to capture the audio data from a space in which one or more home devices are located, wherein the captured audio data including 
c.	Lim (US 2014/0195064 A1). In this reference, Lim discloses a method for determining an operation of a home appliance based on current or power supplied to the home appliance (Lim [0022] In accordance with another aspect of the present disclosure, a smart apparatus includes: a storage unit that stores a power profile consumed by a home appliance according to an operation of the home appliance; a current detector that detects a current value supplied to the home appliance; a voltage detector that detects a voltage value applied to the home appliance; and a controller that calculates power supplied to the home appliance based on the current value detected by the current detector and the voltage value detected by the voltage detector and generates operating information of the home appliance based on the calculated power and the power profile stored in the storage unit, [0023] The controller may compare the power with the power profile to determine an operation that is being currently performed by the home appliance and may calculate an operation time at which the operation has been performed by the home appliance to generate the operating information.) Lim utilizes power supplied to the home appliance to determine the operation stage of the home appliance. Lim does not utilize the audio sensor to capture the audio data from a space in which one or more home appliance are located to detect the operation stage of the home appliance. Lim et al. does not teach identifying a set of device models based a first user input, a frequency of use of the device, and a stage of operation of the device. Thus, Lim fail to teach and/or suggest the allowable subject matter noted above.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2658